Exhibit 10.40

 

Execution Version

 

FIRST AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of December 23, 2014, by and among ARC Group
Worldwide, Inc., a Utah corporation (the “Parent”), the Lenders (as defined
below) party hereto, and Administrative Agent (as defined below).

 

RECITALS:

 

WHEREAS, the Parent, the Borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”), and Citizens Bank, N.A. (formerly known as RBS
Citizens, N.A.), as administrative agent (in such capacity, the “Administrative
Agent”), Collateral Agent, Sole Lead Arranger and Sole Book Runner, and Capital
One, National Association, as Syndication Agent are parties to the Amended and
Restated Credit Agreement, dated as of November 10, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Amended and Restated Credit
Agreement; and

 

WHEREAS, the Parent and the Borrowers wish to amend the Amended and Restated
Credit Agreement on the terms set forth herein; and

 

WHEREAS, the Administrative Agent and the Required Lenders are willing to amend
the Amended and Restated Credit Agreement as provided for herein.

 

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.  Interpretation.

 

1.1                               Interpretation.  This Amendment shall be
construed and interpreted in accordance with the rules of construction set forth
in Sections 1.02, 1.03, 1.04, 1.05 and 1.06 of the Amended and Restated Credit
Agreement.

 

Section 2.  Amendments to Amended and Restated Credit Agreement.

 

2.1                               Amendment of Section 1.01 (Defined Terms):
Section 1.01 of the Amended and Restated Credit Agreement is hereby amended by
deleting, in its entirety, the definition of “Excluded Contribution” and
replacing such definition with the following:

 

““Excluded Contribution” means (a) the Net Cash Proceeds from any issuance of
Equity Interests by the Parent to the Permitted Holders and their Related
Parties, (b) any other issuance of Equity Interests by the Parent to the extent
that not later than 90 days after any such issuance, such Net Cash Proceeds are
applied (i) to finance a Permitted Acquisition or other Investments permitted
hereunder or (ii) to finance Consolidated Capital Expenditures, (c) Equity
Interests issued to the Parent, any Borrower, any

 

--------------------------------------------------------------------------------


 

Guarantor or any Subsidiary of a Loan Party, (d) Equity Interests issued to
management, employees or directors in connection with equity incentive and
similar programs and (e) Equity Interests issued in connection with the exercise
of pre-emptive rights.  Notwithstanding the foregoing, (i) no Net Cash Proceeds
constitution a Cure Amount shall be Excluded Contributions and (ii) the
contributions described in clauses (a) and (b) above shall not constitute
Excluded Contributions, unless, after giving effect to prepayments made in
accordance with Section 2.03(v) with such Net Cash Proceeds, on a Pro Forma
Basis, the Senior Leverage Ratio is less than 2.25:1.00.”

 

2.2                               Amendment of Section 2.03(b)(v) (Mandatory
Prepayments):  Section 2.03(b)(v) of the Amended and Restated Credit Agreement
is hereby restated in its entirety to read as follows:

 

“(v) On the fifth Business Day after the closing of any offering or sale of
Equity Interests by or any capital contribution to the Parent (other than any
Excluded Contribution), the Borrowers will prepay the Loans hereunder in an
amount equal to (x) 100% of the amount, if any, of such Net Cash Proceeds
necessary to reduce the Senior Leverage Ratio to 2.75:1.00 on a Pro Forma Basis,
plus (y) 75% of the balance, if any, of such Net Cash Proceeds remaining, to the
extent necessary to reduce the Senior Leverage Ratio to 2.25:1.00 on a Pro Forma
Basis, plus (z) 50% of the balance, if any, of such Net Cash Proceeds
remaining.  Notwithstanding the foregoing, the Borrowers will make such
prepayments in respect of any Net Cash Proceeds constituting a Cure Amount in an
amount equal to 100% of such Net Cash Proceeds.”

 

Section 3.                                          Effectiveness.

 

3.1                               Conditions Precedent.  The effectiveness of
this Amendment is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 this Amendment shall have been (i) executed
by the Parent, the Administrative Agent and the Required Lenders and
(ii) acknowledged by each of the other Loan Parties, and in each case,
counterparts hereof as so executed or acknowledged shall have been delivered to
the Administrative Agent, sufficient in number for distribution to the
Administrative Agent, each Lender and the Parent;

 

(b)                                 the Administrative Agent shall have received
such assurances, certificates, documents, consents or opinions as the
Administrative Agent, Issuing Bank or any Lender may reasonably require.

 

(c)                                  the Loan Parties shall have paid all
reasonable legal fees and expenses of the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
documents being executed or delivered in connection therewith, and for which
they have received invoices at least one Business Day prior to the date the
other conditions in this section have been satisfied; and

 

(d)                                 after giving effect to this Amendment, all
of the representations and warranties set forth in Section 5 below and in the
Amended and Restated Credit Agreement will be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)

 

--------------------------------------------------------------------------------


 

on and as of the date hereof as though made on and as of the date hereof, except
to the extent that such representations and warranties expressly related to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date and no Default or Event of
Default shall exist.

 

3.2                               Amendment Effective Date.  This Amendment
shall be effective on the date (the “First Amendment Effective Date”) upon which
the conditions precedent set forth in Section 3.1 above are satisfied.

 

Section 4.   Affirmation.

 

Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Amended and Restated Credit
Agreement, the Guarantee and Security Agreement and each of the other Loan
Documents shall remain in full force and effect and shall be unaffected hereby.

 

Section 5.  Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders party hereto as
follows:

 

5.1                               Power and Authority.  It has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations hereunder.

 

5.2                               Authorization.  It has taken all necessary
corporate or limited liability company action, as applicable, to duly authorize
the execution and delivery of this Amendment and this Amendment has been duly
executed and delivered by its duly authorized officer or officers.

 

5.3                               Non-Violation.  The execution and delivery of
this Amendment and the performance and observance by it of the provisions hereof
(a) do not violate or contravene its Organization Documents or any applicable
Laws or (b) conflict with or result in a breach or contravention of any
provision of, or constitute a default under, any other agreement, instrument or
document binding upon or enforceable against it.

 

5.4                               Validity and Binding Effect.  Upon
satisfaction of the conditions set forth in Section 3.1 above, this Amendment
shall constitute a legal, valid and binding agreement of such Loan Party,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

5.5                               Representations and Warranties in Amended and
Restated Credit Agreement.  The representations and warranties of each Loan
Party contained in the Amended and Restated Credit Agreement as modified hereby
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date hereof as though
made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date.

 

--------------------------------------------------------------------------------


 

5.6                               No Consent.  No consent, exemption,
authorization or approval of, registration or filing with, or any other action
by, any Governmental Authority is required in connection with this Amendment or
the execution, delivery, performance, validity or enforceability of this
Amendment, except consents, exemptions, authorizations, approvals, filings and
actions which have been obtained or made and are in full force and effect.

 

5.7                               No Event of Default.  No Default or Event of
Default exists before, nor will occur immediately after, giving effect to this
Amendment or as a result of observing any provision hereof.

 

Section 6.  Miscellaneous.

 

6.1                               Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

6.2                               Survival of Representations and Warranties. 
All representations and warranties made hereunder shall survive the execution
and delivery of this Amendment.

 

6.3                               Severability.  Any provision of this Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.4                               Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

6.5                               Loan Documents Unaffected.  Each reference to
the Amended and Restated Credit Agreement in any Loan Document shall hereafter
be construed as a reference to the Amended and Restated Credit Agreement as
modified hereby.  Except as otherwise specifically provided, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of any party under, the Amended and
Restated Credit Agreement or any other Loan Document, nor alter, modify, amend
or in any way affect any provision of the Amended and Restated Credit Agreement
or any other Loan Document, including, without limitation, the guarantees,
pledges and grants of security interests, as applicable, under each of the
Collateral Documents, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  This Amendment is a Loan Document.

 

6.6                               Entire Agreement.  This Amendment, together
with the Amended and Restated Credit Agreement and the other Loan Documents,
integrates all the terms and conditions mentioned herein or incidental hereto
and supersede all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

 

6.7                               Acknowledgments.  Each Loan Party hereby
acknowledges that:

 

(a)                                 it has consulted and been advised by its own
legal counsel in the negotiation, execution and delivery of this Amendment and
the other Loan Documents and it has consulted its own accounting, regulatory and
tax advisors to the extent it has deemed appropriate;

 

--------------------------------------------------------------------------------


 

(b)                                 it is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Amendment and by the other Loan Documents;

 

(c)                                  neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Amendment or any of the other Loan Documents, and
the relationship between the Administrative Agent and the Lenders, on one hand,
and the Loan Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor;

 

(d)                                 the Lenders have no obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated by this Amendment and by the other Loan Documents, except any
obligations expressly set forth in this Amendment and in the other Loan
Documents;

 

(e)                                  the Lenders and their Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and the Lenders have
no obligation to disclose any of such interests to the Loan Parties or any of
their respective Affiliates; and

 

(f)                                   no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 

6.8                               Counterparts.  This Amendment may be executed
by the parties hereto separately in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same agreement.  Transmission by a party
to another party (or its counsel) via facsimile or electronic mail of a signed
copy of this Amendment (or a signature page of this Amendment) shall be as fully
effective as delivery by such transmitting party to the other parties hereto of
a counterpart of this Amendment that had been manually signed by such
transmitting party.

 

6.9                               Governing Law.  THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT
PERMITTED BY LAW, THE PARENT, EACH BORROWER, AND EACH GUARANTOR BY ITS
ACKNOWLEDGMENT HEREOF HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

6.10                        Jury Trial Waiver.  EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO

 

--------------------------------------------------------------------------------


 

THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF
THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

 

 

ARC GROUP WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

CFO

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,  as Administrative

Agent, Collateral Agent, Sole Lead Arranger,

Sole Bookrunner and as a Lender

 

 

 

 

 

By:

/s/ Clifford Mellor

 

Name:

Clifford Mellor

 

Title:

Senior Vice-President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL

ASSOCIATION, as Syndication Agent and as

a Lender

 

 

 

 

 

By:

/s/ Andrew J. Bella

 

Name: Andrew J. Bella

 

Title:   Senior Vice-President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ James G. Hanning

 

Name: James G. Hanning

 

Title:   Vice-President

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

ARC WIRELESS, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

FLOMET LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

GENERAL FLANGE & FORGE LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

TEKNA SEAL LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

--------------------------------------------------------------------------------


 

3D MATERIAL TECHNOLOGIES, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

QUADRANT METALS TECHNOLOGIES LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

ARC WIRELESS, LLC.,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

ARC METAL STAMPING, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

 

ADVANCE TOOLING CONCEPTS, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

--------------------------------------------------------------------------------


 

THIXOFORING LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title:   CFO

 

 

--------------------------------------------------------------------------------